*227There is no merit to defendant’s claim that the court, after hearing defense counsel’s description of defendant’s complaints about his representation and reasons for wishing to withdraw his guilty plea as coerced and to be represented by new counsel, should have made further inquiry of defendant himself. The record shows that counsel’s advice concerning the strength of the People’s case was sound and his representation otherwise effective. Further, counsel’s recitation was adequate to provide a " 'clear picture’ ” of defendant’s complaints with his representation and defendant’s feeling that counsel’s pessimism was coercive (People v Duncan, 205 AD2d 398, lv denied 84 NY2d 825). That picture did not demonstrate good cause for a substitution (see, People v Sides, 75 NY2d 822, 824) or a basis for finding that the plea was not voluntary and knowing (see, People v Consalvo, 222 AD2d 302, lv granted 87 NY2d 971; People v Coco, 220 AD2d 312, lv denied 86 NY2d 872). Concur— Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.